BLACKROCK FUNDS II BlackRock Secured Credit Portfolio (the “Fund”) Supplement dated April 27, 2016 to the Summary Prospectus and the Prospectus of the Fund, each dated January 28, 2016 On April 12, 2016, the Board of Trustees (the “Board”) of BlackRock Funds II approved certain changes to the Fund. In particular, the Board approved a change in the name of the Fund to “BlackRock Credit Strategies Income Fund” and certain changes to the Fund’s investment strategies. The Board also approved the appointment of BlackRock International Limited and BlackRock (Singapore) Limited as the sub-advisers of the Fund, pursuant to separate subadvisory agreements with BlackRock Advisors, LLC with respect to the Fund. In addition, Fund management has determined to make certain changes to the Fund’s portfolio management team and the benchmark indices against which the Fund compares its performance. The Board also approved a reduction in the existing contractual expense caps for Investor A, Investor C and Institutional Shares. All of these changes are expected to become effective on or about July 1, 2016. Effective on or about July 1, 2016, the following changes are made to the Fund’s Summary Prospectus and Prospectus, as applicable: Change in the Fund’s Name The BlackRock Secured Credit Portfolio is renamed BlackRock Credit Strategies Income Fund. Change in the Fund’s Investment Strategies and Risks The section of the Summary Prospectus entitled “Key Facts About BlackRock Secured Credit Portfolio — Principal Investment Strategies of the Fund” and the section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock Secured Credit Portfolio — Principal Investment Strategies of the Fund” are deleted in their entirety and replaced with the following: Principal Investment Strategies of the Fund The Fund normally invests its assets in a portfolio of fixed income securities. The Fund may invest without limit in fixed income securities across several investment sectors, including, but not limited to: fixed income securities rated below investment grade, investment grade corporate bonds, fixed income securities issued by U.S. and non-U.S. governments (including emerging market governments and supranational entities), their agencies and instrumentalities, mezzanine investments, collateralized loan obligations, bank loans, mortgage-related and asset-backed securities and other fixed and floating or variable rate obligations. The Fund may invest in such fixed income securities of issuers located in the United States and non-U.S. countries, including emerging market countries. The Fund is not required to invest in each investment sector at all times, and its investment in each investment sector may vary over time. The Fund may invest in instruments of any credit quality without limitation, including instruments rated below investment grade, which are commonly referred to as “junk bonds.” The Fund may invest in fixed income securities of any duration or maturity. The Fund may also invest in companies whose financial condition is uncertain, where the borrower has defaulted in the payment of interest or principal or in the performance of its covenants or agreements, or that may be involved in bankruptcy proceedings, reorganizations or financial restructurings. The Fund may use a variety of portfolio strategies to hedge its portfolio against interest rate and currency risk, or to seek to enhance its return. These strategies include the use of derivatives, such as options on portfolio positions or currencies, financial and currency futures and options on these futures, forward foreign currency transactions, indexed and inverse securities (which are securities that provide a potential return based on a particular index of value or interest rates), interest rate swaps, credit default swaps and total return swaps. Derivatives are financial instruments whose value is derived from another security or an index. The Fund may engage in active and frequent trading of portfolio securities to achieve its primary investment strategies. The section of the Summary Prospectus entitled “Key Facts About BlackRock Secured Credit Portfolio — Principal Risks of Investing in the Fund” and the section of the Prospectus entitled “Fund Overview — Key Facts About BlackRock Secured Credit Portfolio — Principal Risks of Investing in the Fund” are amended to add the following risks: n Sovereign Debt Risk — Sovereign debt instruments are subject to the risk that a governmental entity may delay or refuse to pay interest or repay principal on its sovereign debt, due, for example, to cash flow problems, insufficient foreign currency reserves, political considerations, the relative size of the governmental entity’s debt position in relation to the economy or the failure to put in place economic reforms required by the International Monetary Fund or other multilateral agencies. n Supranational Entities Risk — The Fund may invest in obligations issued or guaranteed by the International Bank for Reconstruction and Development (the “World Bank”). The government members, or “stockholders,” usually make initial capital contributions to the World Bank and in many cases are committed to make additional capital contributions if the World Bank is unable to repay its borrowings.
